Opinion issued February 9, 2007. 
 












In The
Court of Appeals
For The
First District of Texas



NO. 01-06-00943-CV



IN RE BP PRODUCTS NORTH AMERICA, INC., Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION

	By petition for writ of mandamus, relator, BP Products North America, Inc.
("BP"), challenges the trial court's (1) October 11, 2006 order setting aside the Rule 11
agreement between BP and the Plaintiffs' Steering Committee (2) and denying BP's
motion to quash the deposition of and motion for protection for John Browne, the
Executive Director and Group Chief Executive of BP, p.l.c.  On October 10, 2006,
we stayed the deposition of John Browne.  On November 22, 2006, we granted the
parties' agreed motion to abate this mandamus proceeding.
	We vacate our prior order to abate this mandamus proceeding, and we reinstate
this mandamus proceeding on the Court's active docket.
	We deny the petition for writ of mandamus.
	We vacate our prior order staying the deposition of John Browne.
 PER CURIAM


Panel consists of Chief Justice Radack and Justices Alcala and Higley.
 
1.               
              
    ---     

2.      '